Citation Nr: 0600102	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-44 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to February 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDING OF FACT

The veteran has bilateral hearing loss due to noise exposure 
during military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2005).   Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the veteran's claim for 
service connection for bilateral hearing loss.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for the disorder at issue.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303.  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if such disease is manifested 
either during service or to a compensable degree within one 
year following separation from active duty.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is forty decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran contends that his current hearing loss is the 
result of in-service noise exposure secondary to his military 
duties as a musician.  He specifically contends that he 
regularly practiced without hearing protection in small 
enclosed rooms aboard ship which were encased in metal.

The veteran's service medical records are pertinently 
negative as to complaint or diagnosis of hearing loss on 
induction.  Upon discharge some eight years later, however, a 
diagnosis of high frequency hearing loss was rendered.  
Audiometric testing at that time revealed the following 
puretone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
N/A
25
LEFT
25
15
20
N/A
20

On VA examination in July 2004, audiometric testing revealed 
the following puretone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
45
65
LEFT
15
15
35
55
80

Speech recognition scores where 92 percent bilaterally.  
Based on these findings, the VA examiner rendered a diagnosis 
of bilateral "significant sensorineural hearing loss."  The 
VA examiner concluded that it was "as likely as not" that 
the veteran's tinnitus was related to noise exposure in 
service, and service connection for tinnitus was granted by 
the September 2004 rating decision.  However, the VA examiner 
opined that because the separation audiogram did not show 
"rateable hearing loss" for VA purposes, it was "not 
likely" that the veteran's current hearing loss was related 
to his military service.  

However, although hearing loss, as defined by 38 C.F.R. § 
3.385, is not shown in service or at separation from service, 
service connection can be established if medical evidence 
shows it is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

In this case, the veteran's service medical records show 
normal hearing on service entrance, but on service separation 
examination, bilateral sensorineural hearing loss was 
diagnosed.  The veteran was exposed to acoustic trauma during 
his military service.  The evidence of record establishes 
that the veteran's current bilateral hearing loss is a 
disability for VA purposes.  38 C.F.R. § 3.385.  Given this 
factual background, the evidence demonstrates that the 
veteran's current hearing loss is related to his military 
service.  Accordingly, service connection for bilateral 
hearing loss is warranted.




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


